DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 6, and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/21.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7, line 5 states --composed of a composed of--.  Appropriate grammatical correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat. No. 6,861,474 B2).
a golf ball comprising: a center core (col. 2, lines 31-35); a mantle layer comprising a blend of ionomers and methyl methacrylate, butadiene, styrene (MBS) (col. 2, lines 31-60 and col. 3, line 67 to col. 4, line 1; noting “comprising” is open ended) with a weight percentage of MBS ranging from 5 to 15 weight percent of the mantle layer (col. 3, lines 60-63; noting less than 20 parts makes obvious the claimed range); and a cover layer disposed over the mantle layer (col. 2, lines 31-35).  The above rejection is given under a 103 as it would have been obvious to one of ordinary skill in the art at the time of filing that the MBS could be used in an amount of between 5 and 15 weight percent as doing so would be obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. using less than 20 parts MBS, making obvious values falling within the range of 5 to 15 %).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (herein “Kim ‘262”; US Pub. No. 2013/0165262 Al).
Regarding claim 1, Kim ’262 discloses a golf ball comprising: a center core (Fig. 1, item 2); a mantle layer comprising a blend of ionomers and methyl methacrylate, butadiene, styrene (MBS) (Fig. 1, item 3 and pars. [0040], [0045], [0046], [0049], and [0067]) with a weight percentage of MBS ranging from 5 to 15 weight percent of the mantle layer (par. [0161]; noting 5 to 95% makes obvious the claimed range); and a cover layer disposed over the mantle layer (Fig. 1, item 4). The above rejection is given under a 103 as it would have been obvious to one of ordinary skill in the art at the time of filing that the MBS could be used in an amount of between 5 and 15 weight percent as doing so would be obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable 
Regarding claim 2, Kim ’262 discloses that the mantle layer has thickness ranging from 0.03 inch to 0.07 inch (par. [0177]; noting 0.010 to 0.4 inches make obvious the claimed range).
Regarding claim 3, Kim ’262 discloses that the cover has a thickness ranging from 0.025 inch to 0.045 inch (par. [0179]; noting 0.015 to 0.100 inches makes obvious the claimed range).
Regarding claim 4, Kim 262 discloses that the cover layer has a thickness ranging from 0.025 inch to 0.040 inch (par. [0179]; noting 0.015 to 0.100 inches makes obvious the claimed range); wherein the cover layer has a lower Shore D hardness than the mantle layer (pars. [0180] and [0178]; noting the mantle may be 50 Shore D, and the outer cover may be 30).

Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pat. No. 6,861,474 B2) in view of Ogg et al. (herein “Ogg”; US Pat. No. 8,974,318 B1).
Regarding claim 2, it is noted that Kim does not specifically disclose that the mantle layer has thickness ranging from 0.03 inch to 0.07 inch. However, Kim does discloses a mantle (aka intermediate layer) that would inherently have some thickness (col. 2, lines 31-35; noting the intermediate layer). In addition, Ogg discloses mantle layer that has thickness ranging from 0.03 inch to 0.07 inch (col. 6, lines 13-18; noting 0.03 to 0.05 inches makes obvious the claimed range). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to use an intermediate thickness ranging from 0.03 inch to 
Regarding claim 3, it is noted that Kim does not specifically disclose that the cover has a thickness ranging from 0.025 inch to 0.045 inch.  However, Kim discloses a golf ball that would inherently have a cover thickness (col. 3, lines 34-35).  In addition, Ogg discloses a cover layer having a thickness ranging from 0.025 inch to 0.045 inch (col. 2, lines 34-37; noting 0.025 to 0.04 inches; the disclosed range anticipating the claimed range). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim to use a cover thickness ranging from 0.025 to 0.045 inch as taught by Ogg because doing so would be use of a known technique (using a cover layer with a thickness of 0.025 to 0.045 inches) to improve a similar product (a multilayer golf ball with some inherent cover thickness) in the same way (using cover layer with a thickness of 0.025 to 0.045 inches, the cover thickness proven to work in a multi-piece golf ball).
Regarding claim 4, it is noted that Kim does not specifically disclose that the cover layer has a thickness ranging from 0.025 inch to 0.040 inch; wherein the cover layer has a lower Shore D hardness than the mantle layer.  However, Ogg disclose that the cover layer has a thickness ranging from 0.025 inch to 0.040 inch (col. 2, lines 34-37; noting 0.025 to 0.04 inches; the disclosed range anticipating the claimed range); wherein the cover layer has a lower Shore D hardness than the mantle layer (col. 3, lines 25-30 and col. 6, lines 12-18; noting the cover can have a Shore D of preferably 40 to 50 Shore D, and the mantle can have a Shore D of 
Regarding clams 7 and 8, it is noted that Kim does not specifically disclose that an inner mantle layer disposed over the center core, the inner mantle layer having a thickness ranging from 0.030 inch to 0.050 inch, the inner mantle layer material having a plaque Shore D hardness ranging from 30 to 40, the inner mantle layer composed of a composed of an ionomer material; a first center mantle layer disposed over the inner mantle layer, the first center mantle layer having a thickness ranging from 0.030 inch to 0.050 inch, the first center mantle layer material having a plaque Shore D hardness ranging from 40 to 55, the first center mantle layer composed of a fully neutralized polymer material; a second center mantle layer disposed over the second center mantle layer, the second center mantle layer having a thickness ranging from 0.030 inch to 0.050 inch, the second center mantle layer material having a plaque Shore D hardness ranging from 45 to 55, the second center mantle layer composed of a fully neutralized polymer material; the mantle layer disposed over the second center mantle layer, the mantle layer having a thickness ranging from 0.030 inch to 0.050 inch; and wherein the cover layer has a thickness ranging from 0.025 inch to 0.040 inch. However, Kim discloses the ability to use a multilayer golf ball (col. 5, lines  Ogg an inner mantle layer disposed over the center core (Fig. 1, item 1b), the inner mantle layer having a thickness ranging from 0.030 inch to 0.050 inch (col. 3, lines 12-18; noting 0.030 to 0.050 inches anticipates the claimed range), the inner mantle layer material having a plaque Shore D hardness ranging from 30 to 40 (col. 3, lines 12-18; noting 30 to 45 Shore D makes obvious the claimed range), the inner mantle layer composed of a composed of an ionomer material (col. 3, lines 12-13); a first center mantle layer disposed over the inner mantle layer (col. 3, lines 19-20), the first center mantle layer having a thickness ranging from 0.030 inch to 0.050 inch (col. 3, lines 19-24; noting 0.030 to 0.050 inches anticipates the claimed range), the first center mantle layer material having a plaque Shore D hardness ranging from 40 to 55 (col. 3, lines 19-24; noting 30 to 50 Shore D makes obvious the claimed range), the first center mantle layer composed of a fully neutralized polymer material (col. 3, lines 19-20; noting DuPont HPF is well-known as a “100%“ or fully neutralized polymer; see as evidence Sullivan, US Pub. No. 2006/0128858 A1, par. [0195]); a second center mantle layer disposed over the second center mantle layer (col. 3, lines 25-30), the second center mantle layer having a thickness ranging from 0.030 inch to 0.050 inch (col. 3, liens 25-30; noting 0.030 to 0.050 inches anticipates the claimed range), the second center mantle layer material having a plaque Shore D hardness ranging from 45 to 55 (col. 3, lines 25-30; noting 40 to 55 Shore D makes obvious the claimed range), the second center mantle layer composed of a fully neutralized polymer material (col. 3, lines 25-26; noting DuPont HPF is well-known as a “100%“ or fully neutralized polymer; see as evidence Sullivan, US Pub. No. 2006/0128858 A1, par. [0195]); the mantle layer disposed over the second center mantle layer (col. 6, lines 13-18), the mantle layer having a thickness ranging from 0.030 inch to 0.050 inch (col. 6, lines 13-18; noting 0.030 to 0.050 inches anticipates the claimed range); and wherein the cover layer has a thickness .

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (herein “Kim ‘262”; US Pub. No. 2013/0165262 Al) in view of Ogg et al. (herein “Ogg”; US Pat. No. 8,974,318 B1).
Regarding claims 7 and 8, Kim ‘262 does not specifically disclose the exact structure as recited in claims 7 and 8. However, Kim '262 does disclose the ability to make a multi-piece ball; specifically a six piece golf ball (Fig. 2 and par. [0189]). In addition, Ogg discloses the claimed structure for a six piece ball as outlined in the rejection above. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim '262 to use the claimed structure as taught by Ogg because doing so would use of a known technique (using a multi-layer golf ball with corresponding thickness and hardnesses) to improve a similar product (a multilayer golf ball; specifically a six piece golf ball) in the same way (using a multi-layer six pieced golf ball with corresponding thickness and hardnesses that are known to work in a multi-layer golf ball).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/13/20


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711